March 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 THE WILLIARD LAW FIRM, L.P., Appellant

NO. 14-14-00621-CV                         V.

                          JOHN SEWELL, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, John Sewell,
signed July 1, 2014, was heard on the transcript of the record. We have inspected
the record and find the trial court erred in awarding judgment favoring John
Sewell. We therefore order the judgment of the court below REVERSED and
RENDER judgment that Sewell take nothing on his claims against The Williard
Law Firm, L.P.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, John Sewell.

      We order this decision certified below for observance.